Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 4-17, 20, 31-36 are all the claims.
2. 	Claims 4, 6, 7, 9, and 15 are amended, new claims 31-36 are added, and claims 1-3, 18-19, and 21-30 are cancelled in the Response of 3/22/2021.
3.	Claims 4 and 31 are amended below by way of Examiner’s Amendment as agreed to by Applicants and memorialized by the interview summery attached hereto. 
4.	Claims are 4-17, 20, 31-36 are all the claims under examination.

Withdrawal of Objections
Specification
5.	The objections to the disclosure because of informalities is withdrawn. 
(a) The objection to the improper use of the term, e.g., KEYTRUDA, IMFINZI, TECENTRIQ, BAVENCIO, OPDIVO, nanoACQUITY, ACQUITY UPLC, VanGuard, BEH, CSH, etc., which is a trade name or a mark used in commerce is overcome in view of the corrected and clean copy of the specification.

Claim Objections
6.	The objections to Claims 2 and 15 because of informalities is withdrawn.  
a) The objection to Claim 2 is moot in view of the cancellation of the claim.
b) The objection to Claim 15 is withdrawn in view of the replacement of the phrase “comprising the amino acid sequence of…” with “comprising the amino acid sequence set forth in …”.  

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph

7.	 The rejection of Claims 1-17 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 1-17 and 20 for the recitation that the genus of antibodies and fragments thereof much less amino acid variants thereof bind to human ILT3 (protein) is withdrawn in view of Applicants amendment to generic Claim 4 to insert the phrase “[having] amino acids 1-238 of SEQ ID NO: 1.” [introduced by Examiner’s Amendment below]
b) The rejection of Claims 1-2 and 20 for a VH domain comprising no more than a single VHCDR3 domain of sequence for SEQ ID NO: 22 much less one comprising between 1-3 differences is moot for canceled Claims 1-2 and overcome for Claim 20 in view of its amendment to depend from Claim 4. 
c) The rejection of Claims 2 and 9 for what appears to be an improper Markush group is moot for canceled Claim 2 and withdrawn for amended Claim 9 to recite “selected from the group consisting of”.


Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 1-3, 6-9 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. Claims 6-9 and 20 have been amended to depend from generic Claim 4 which is found allowable herein and for the reasons set forth below.


Written Description
9.	The rejection of Claims 1-2 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for pending Claim 20 having been amended to depend from generic Claim 4 which is found allowable herein and for the reasons set forth below.

EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Custer on 4/16/2021.
The application has been amended as follows: 
	4.    (Currently Amended) An antibody or antigen binding fragment that binds the extracellular domain of human immunoglobulin-like transcript 3 (ILT3) having 
(a)    a heavy chain complementarity determining region 1 (HC-CDR1) 
(b)    a light chain complementarity determining region 1 (LC-CDR1) 

31.    (Currently Amended) An antibody or antigen binding fragment that binds the extracellular domain of human immunoglobulin-like transcript 3 (ILT3) having 
(a)    a heavy chain complementarity determining region 1 (HC-CDR1) 
(b)    a light chain complementarity determining region 1 (LC-CDR1) 

REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: 
The Examiner’s amendments obviate potential 112, second paragraph issues regarding the parenthetical limitations in the preamble of the claims pursuant to MPEP 2173.05(d) (supported at p. 2, lines 4-9 of the specification), and to clarify the HC-CDR1 and LC-CDR1 for elements (a) and (b), respectively, of both Claims 4 and 31.
The following peptides are free from the art: LINKED SEQ ID NO: 17, 19 AND 23; LINKED SEQ ID NO: 17, 20 AND 23; LINKED SEQ ID NO: 17, 21 AND 23; LINKED SEQ ID NO: 34, 43 AND 44; LINKED SEQ ID ON: 35, 43 AND 44; LINKED SEQ ID NO: 36, 43 AND 44; LINKED SEQ ID NO: 37, 43 AND 44; LINKED SEWQ ID NO: 38, 43 AND 44; LINKED SEQ ID NO: 39, 43 AND 44; LINKED SEQ ID NO: 40, 43 AND 44; LINKED SEQ ID NO: 41, 43 AND 44; LINKED SEQ ID NO: 42, 43 AND 44. 
The following peptides are free from the art: SEQ ID NOS: 15-16, 45-46, 53-54, 61-62, 69-70, 77-78, 85-86, 93-94, 101-102, 117-119, 123-139, 141-144, 148-170, 174-178, 182-187, and 191-193. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 4-17, 20, 31-36 are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643